Citation Nr: 0324954	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This appeal originally arose from an August 1999 rating 
action that denied a rating in excess of 50 percent for PTSD.  
A Notice of Disagreement was received in September 1999, and 
a Statement of the Case (SOC) was issued in November 1999.  A 
Substantive Appeal was received in December 1999.

By decision of March 2001, the Board of Veterans Appeals 
(Board), in pertinent part, denied a rating in excess of 50 
percent for PTSD.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2001, the appellant and the VA Secretary 
filed a Joint Motion to Partially Remand and to Stay Further 
Proceedings (joint motion).  By October 2001 Order, the Court 
granted the joint motion, vacating that portion of the March 
2001 Board decision that denied a rating in excess of 50 
percent for PTSD, and remanding that issue to the Board for 
further proceedings consistent with the joint motion.  

In June 2002 and March 2003, the Board determined that 
further evidentiary development was warranted in this case, 
and undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).   


REMAND

The RO last reviewed the issue on appeal in November 1999, at 
which time an SOC was issued.  Pursuant to the Board's 
development, additional evidence, including numerous VA 
medical records, has been added to the claims file,.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  Hence, the RO must consider 
the claim in light of all additional evidence added to the 
record since the November 1999 SOC, in the first instance.  
While, conceivably, the Board could seek the veteran's waiver 
of RO consideration of the evidence in the first instance, 
because, as noted below, further action by the RO is 
warranted, a remand is the appropriate course of action, at 
this juncture.  

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  DAV v. 
Secretary, 327 F.3d at 1339.  

The Board also finds that specific additional development of 
the claim is warranted.  The record contains evidence that 
the veteran was possibly examined by a psychiatrist at the VA 
Medical Center (VAMC) in Buffalo, New York, on or about April 
30, 2003.  However, the claims file does not contain a copy 
of any such examination report.  Inasmuch as medical 
information as to the severity of the veteran's PTSD is 
warranted, the RO must obtain and associate with the claims 
file a copy of such report; if the veteran was, in fact, 
examined, or arrange for him to undergo psychiatric 
examination is he was not.  The veteran is hereby advised 
that failure to report for any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated and evaluated at the Buffalo, New York VAMC for 
disabilities including his PTSD, and pertinent records from 
that facility, up to June 2001, have been received.  Thus, 
the RO must obtain and associate with the claims file all 
pertinent outstanding medical records from the VAMC Mental 
Hygiene Clinic from June 2001 to the present time, following 
the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
Buffalo VAMC furnish copies of all 
records of psychiatric treatment and/or 
evaluation of the veteran, including at 
the Mental Hygiene Clinic, from June 2001 
to the present time.  The RO should 
specifically obtain a copy of a report of 
any psychiatric examination of the 
veteran conducted on or about April 30, 
2003.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish the veteran and 
his representative a letter notifying the 
veteran of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, and if 
the veteran was NOT previously examined 
by a VA psychiatrist on or about April 
30, 2003, the RO should arrange for him 
to undergo a special VA psychiatric 
examination to obtain information as to 
the scope and severity of his service-
connected PTSD.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  

The examiner should also render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact of 
the veteran's PTSD on his ability to 
obtain and retain substantially gainful 
employment.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should render an opinion for the record 
as to the relationship, if any, between 
each additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
either assign a separate GAF score or 
indicate the percentage or portion of the 
overall GAF score that represents 
impairment due solely to the service-
connected PTSD.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected PTSD from any other diagnosed 
psychiatric disorder, the examiner should 
clearly so state for the record, and 
indicate that his findings are pertinent 
to the veteran's overall psychiatric 
impairment.  

All examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After accomplishing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 50 percent for PTSD 
in light of all pertinent evidence (to 
specifically include all that added to 
the record since the November 1999 SOC) 
and legal authority (to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate).

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered-specifically, 38 C.F.R. 
§§ 3.102 and 3.159), discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determination), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

 

	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


